﻿Mr. President, Gabon and its President, His Excellency El Hadj Omar Bongo, whom I have the signal honour to represent at this session, are moved by your unanimous election to the presidency of the thirty- fourth session of the General Assembly of the United Nations. We are moved first of all because as Africans we are gratified that once again it is to our continent that the formidable but exalting honour has fallen of presiding over this international forum. We are moved also because Africa, which today more than in the past has become the scene of rivalries and great Powers hegemonisms, could not make a better contribution to the search for solutions that are liable to reduce the poverty and suffering in the world and to bring about a greater measure of security and happiness for its inhabitants. Finally, and above all, we are moved because of the close links of fruitful friendship, multifaceted co-operation and active solidarity which unite our two peoples and our two brother countries, both bilaterally and within the framework of international organizations. And that is why your election, Sir, constitutes for Gabon, my country, more than just a symbol. It is indeed testimony to the well-deserved tribute which, through you, Sir, the community of nations has paid to your great country, to its illustrious head of State, and also to the whole of Africa. My delegation is convinced that your distinguished qualities as a skilled and far-sighted diplomat and the long and rich experience which you have accumulated in the United Nations are a guarantee of the success of our work.
239.	I also wish to convey my congratulations to the other officers of the Assembly, who, I have no doubt, will actively assist you in the success of this session.
240.	I should like to take this opportunity to include in these congratulations Mr. Indalecio Lievano, the President of the thirty-third session, whose tact and perfect knowledge of the great problems of the day made it possible for the work of that session to succeed and make appreciable progress in the search for solutions to our constant concerns.
241.	To Mr. Kurt Waldheim, the Secretary-General of our Organization, I should like to repeat the great appreciation of my delegation for the tireless efforts which he has constantly put forth towards the same end.
242.	My delegation believes that, in spite of differences and reluctance, our work will be carried out in an atmosphere where the keynote is hope, a hope which will do away with the partisan selfishness which has generated so much conflict and conflagration. The world we live in needs this hope because it has too often fallen victim to those constantly resurging scourges which afflict humanity and which it must rid itself of through the indispensable solidarity of the international community.
243.	These scourges include, in the first place, hunger, which affects three quarters of humanity and kills off millions of human beings. I should like to stress here the preponderant role of our Organization in the effort to do away with hunger throughout the world, and at the same time to congratulate the Secretary- General and the Director-General of FAO on their unremitting efforts to achieve this objective. Indeed, we can never repeat too often the fact that man does not live by ideology alone, still less by cannons which rob him of his life, but by bread and water above all.
244.	Let us hope that the powerful of the world will do even more to contribute to the elimination of this scourge. In fact, nothing more remains to be said on this subject. And the last time that it was debated was in the course of the World Food Conference,  which showed that all that was needed was good will on the part of everyone for those who primarily suffer from hunger— that is children, to whom this year has been dedicated— to find themselves not only recognized at last but also given the right to existence so that the world can live tomorrow because, as the head of State of Gabon loves to say, "the surest hope of the world is its children".
245.	So hunger is the first scourge, and after hunger comes poverty, which is the lot of three quarters of mankind, condemned to be ever poorer while the rest of the world awards itself the bulk of the wealth that exists to become ever more prosperous. 
246.	When the group of developing countries clamours for the establishment of this new and more just international economic order that would nowadays embrace such diverse fields as information and culture—the purview of the World Administrative Radio Conference, which has just begun work in Geneva—this is a warning signal which the industrialized countries would do well to heed, instead of turning a deaf ear as they did in Manila at the time of the fifth session of UNCTAJD, which yielded the most disappointing results because of the reluctance of those countries to do more for the cause of the developing countries.
247.	It is true that at the end of two years of hard bargaining there is good hope that agreement can be reached on the broad lines of the statutes of the Common Fund for the stabilization of primary commodities.
248.	It is true that an agreement was also arrived at in Vienna at the United Nations Conference on Science and Technology for Development, on the adoption of an over-all Programme of Action  aimed at strengthening the scientific and technical capabilities of the developing countries, the creation of a high-level horizontal structure—that is, the Intergovernmental Committee on Science and Technology for Development—and the establishment of machinery for financing which could increase and guarantee the volume of funds necessary for the attainment of defined objectives.
249.	It is true that it may be somewhat comforting and encouraging to note that at the second half of the eighth session of the Third United Nations Conference on the Law of the Sea, which was concluded here a month ago, quite appreciable progress was made on certain points which were purported to be delicate, such as scientific research, pollution of the seas and the delimitation of the continental shelf.
250.	Naturally, within the same context, I cannot re-main silent about the results of the renegotiation of the Convention of Lome—where my country had the privilege of being Co-Chairman at a crucial moment of its history—a convention which clearly should be taken as a model in the field of co-operation, which we hope will be ever more fruitful, more diversified and more dynamic, between the industrialized and the developing countries. My country is gratified by the fact that the signing of this convention will take place once again in Lome'.
251.	These are so many grounds for satisfaction, and we are entitled to take pride in them in spite of serious short-comings.
252.	My delegation feels that the political will to pursue dialogue exists in all quarters. We can therefore only support Mr. Waldheim's appeal—issued at the 28th meeting of the work of the ad hoc committee on the North-South dialogue —for the resumption of this dialogue because "present stagnation is unacceptable at a time when dangers of all kinds threaten the world economy".
253.	Indeed, the constant imbalances which perturb the world economy—inflation and monetary disorders, just to mention two—underlie the particularly difficult and alarming situation affecting the economies of the third world in general and of the African continent in particular, aggravated by the problems of indebtedness and insufficient price supports for primary commodities and the deterioration of the terms of trade, a situation for which appropriate solutions should be found.
254.	Among those solutions must be an increase by the rich countries in their official assistance to the developing countries, particularly since the figure of 0.7 per cent of the gross national product recommended in 1970 by the United Nations has been attained so far only by Sweden, Norway and the Netherlands.
255.	Among those solutions also is the alleviation, management and total or partial remission of the debts contracted by the developing countries in accordance with an agreement of March 1968 by UNCTAD but subscribed to by only about 10 industrialized countries. My delegation wishes to pay warm tribute here to all of these countries in the hope that their example will be followed.
256.	With regard to Africa, ever since the seminar in Monrovia which met at the felicitous initiative of the Administrative Secretary-General of the OAU, Mr. Edem Kodjo, after having realized that, at the international level, trade and other exchanges were much more current among the industrialized countries than between them and the developing countries—in other words, there is a greater current of North-North trade than North-South—Africa decided, by the solemn Declaration of its Heads of State and Government meeting in July last again in Monrovia, to promote in Africa a new course to be based on self-sufficiency.
257.	I take pleasure in stressing that my country did not wait until the alarm bell had sounded in Monrovia before awakening to that fact; because, after what became an historic statement on 11 March 1976, the Head of State of Gabon, after having said No to unbridled capitalism and No to bureaucratic socialism, advocated "the new Gabonese policy of development, that of democratic and concerted progressivism", which consists of the awareness and the will of the Gabonese people to achieve better control of the economic machinery and better control and direction of their expansion, in the higher interest of the nation and for the benefit of all its citizens.
258.	So we have poverty and hunger, but we also have that greatest of all scourges, war, not forgetting conflict situations in a world which is in full transformation. War still remains one of the constant concerns of man, because his very survival depends on peace and security.
259.	On the basis of this analysis, it occurs to us to ask a fundamental question, When will all those who call for human rights and have arrogated to themselves the right to proclaim peace or war take the decision to devote even a tiny part of the billions they spend each year on the manufacture of ever-more sophisticated and deadly weapons to elimination of the scourges of hunger and poverty that afflict the world? It is deplorable indeed to note that the genius of man has never been better developed or more highly sophisticated than in that field of the invention, perfection and refinement of lethal devices.
260.	This is a cry of alarm, but also a cry of hope; the hope which we place in the future of mankind, a hope for which we take pleasure in noting that an echo, however feeble, has been found among the two superpowers, which are primarily responsible for the grave concerns which afflict the world and which lead small and medium-sized countries like ours to believe that power is found in the muzzle of a gun and thus to seek it as an end in itself even more important than the well- being of starving peoples. But with this gun, as the Head of the Gabonese State likes to put it, "we can do everything except lie on it with peace of mind". And, within this context, we can only greet with optimism the creation of the International Fund for Agricultural Development—for which my country proposes to provide a site for its headquarters—the Fund has as one of its objectives "to improve the nutritional level of the poorest populations"-  of all the developing countries.
261.	There is hardly any need to remind representatives that the essence of a man's life depends, above all, on satisfying his vital needs rather than an unbridled race for a balance of terror in which the two superpowers have not ceased to recognize their responsibilities. An illustration has just been given to us by the conclusion of the agreements reached as a result of the second round of SALT, after six years of intensive bilateral negotiations. We must encourage them in that course of direct negotiation, as they were in a letter addressed to their then leaders by the Heads of State and Government of the non-aligned countries who met in Belgrade in 1961 for the First Conference of the Movement, with as their final objective the destruction of all nuclear arsenals.
262.	Those are, in the view of my delegation, the major guidelines which should underlie our debate, because they flow from this profound conviction of the political philosophy of the Republic of Gabon, whose official seal shows a mother nursing her child.
263.	The Gabonese State has enhanced the role of women by creating a department concerned with every-thing that affects their advancement, promoting action for mass education in the rural areas and preserving our traditional values. Action is jointly undertaken by the departments of women's advancement, social affairs and popular education, as well as the Women's Union of the Gabonese Democratic Party, under the leadership of Mrs. Josephine Bongo, the wife of the Head of State.
264.	We have many mothers and sisters, all of whom are pleased to recognize the importance of their role in the development of our young nation, because in Gabon there is no discrimination between men and women in appointments to posts of responsibility. The only criterion is competence.
265.	With reference to the child, the child is the most precious possession, the builder of tomorrow's world, the artisan of the future, the link between yesterday and tomorrow, the soul ready to blossom—but which is stifled by man's selfishness, asphyxiated by the gunpowder of cannons. In so far as concerns the Gabonese Republic, for a long time now the importance of this "promise of man", as Gusdorf puts it, has been perceived and apprehended. Indeed, the Head of State of Gabon likes to repeat, as he did at the opening of the International Year of the Child:
"For me, youth is sacred. And this youth is, above all, young children. And those children must be born into a society of peace and progress. Their balanced development depends on it."
266.	In this field, the Government of Renovation, for which public health and social security constitute priority sectors, is devoting the larger part of its efforts to maternal and children's health, to social security with its birth bonuses and family allowances. These measures and provisions are in Africa in the vanguard of the steps advocated by the WHO relating to primary health care with a view to preserving the health of all by the year 2000.
267.	The efforts made on behalf of the child are also marked by a school attendance rate of 100 per cent at the primary level and somewhere near 70 to 80 per cent at the secondary and higher levels, as well as free education for all without any discrimination.
268.	If I have mentioned the place occupied by the child in Gabonese society, it is not only because our session is taking place in the International Year of the Child; it is, above all, because one of the evils that afflicts mankind that we have just denounced, namely war, affects the child most since it spoils and destroys his innocence and for ever dulls his sensibilities.
269.	Indeed, as President Bongo said quite recently:
"In this turbulent world rent by troubles, too many children are born and grow up in fear and anguish of unbridled warfare between nations and fratricidal revolutions, without any protection other than the wretched shelter of refugee camps and orphanages."
270.	And the Head of the State of Gabon declared himself ready to welcome children, primarily from distant regions where we hope and trust that peace will finally triumph, so that those lands will finally be able to experience the harmonious development to which they are entitled after so many years of sacrifices that would be in vain if they were not to lead to the social peace which we whole-heartedly aspire to, above and beyond grudges and rancours.
271.	If we consider the international political situation sector by sector, I am sure that members will agree with our appreciation of the present state of the world.
272.	In Africa we thought that a peaceful and internationally acceptable solution to the problems of Zimbabwe and Namibia was imminent.
273.	We cannot deny that the African countries and the liberation movements primarily concerned have demonstrated a great deal of moderation in their just claims of full and entire sovereignty over the land of their ancestors.
274.	We accepted the mediation of those very people who are the allies of the minority and racist regimes in Rhodesia and in South Africa, allies who are all the more clearly identifiable because they maintain relations of many kinds with the country that is primarily responsible for the terrible evil which is rampant in the region—that is, South Africa. But what have we obtained in exchange?
275.	In Zimbabwe, since the rebellion by Mr. Ian Smith, the African countries in particular, and the countries of the third world in general, have constantly called on the United Kingdom, the administering Power for the Territory, to live up fully to its responsibilities as such and to lead the country to independence.
276.	The idea that the reality of power should be concentrated in the hands of 3 per cent of the population of the Territory cannot be entertained. The members of this minority who for different reasons have found refuge in that country, and who have freely chosen to make a home there, should constantly bear in mind this truth, if they themselves after independence wish to be granted the right to make a positive contribution to the building of a new Zimbabwe, which will need their wisdom and experience.
277.	That is why the Government of Gabon welcomed the position taken by the United Kingdom on the future of Zimbabwe in the course of the recent Meeting of Heads of Government of Commonwealth Countries, held in Lusaka, Zambia, because it was in keeping with its position of prevailing upon all the sons of Zimbabwe to sit down at the same table to find a peaceful solution to their problem that would be internationally acceptable.
278.	This is why the Government of Gabon wishes to express the hope that the Rhodesia Constitutional Conference now being held at Lancaster House will see a resolution of this problem.
279.	The Namibian problem resembles the Rhodesian problem inasmuch as its origin lies in the system of apartheid, because of which the word "equality" has become meaningless. It also resembles the Rhodesian problem inasmuch as progress is being made towards an internal solution which takes no account of SWAPO, which nevertheless is recognized by the OAU and the United Nations as the sole authentic representative of the Namibian people. Neither does the solution take any account of international opinion, or of the plan of the Secretary-General of the United Nations,- while the South Africans have led the world to believe that it has accepted that plan based on the proposals of the five Western Powers. In acting in this way, South Africa thinks that it can benefit from the tacit agreement of the Western Powers because of their considerable investments in that region.
280.	Consequently, it is up to these Powers to remove any possible misunderstanding about their true desire to bring about a solution in keeping with the inalienable right of the Namibian people to freedom, independence, the territorial integrity of their country, including the port of Walvis Bay, and also national sovereignty, by prevailing upon their ally to reverse its decision before it is too late.
281.	From this very rostrum on 14 October 1977, at the thirty-second session of the General Assembly, His Excellency El Hadj Omar Bongo, President of the Republic of Gabon, said:
" . . .the masses deprived of the fundamental rights of man are living like pariahs in the land of their ancestors....
"On our fellow human beings, treated as sub-humans, an iniquitous power is imposed by the so- called separate development of the famous 'national homelands' or bantustans, which are a parody of a homeland and government."
That remains a tragic reality, especially since a new Bantustan, the Venda, has just been created. Just as it condemned the Transkei in 1976 and Bophuthatswana in 1977, the Government of Gabon energetically condemns this most recent parody, which is designed to perpetuate the outrageous policy of white supremacy in this part of the continent.
282.	We should also recall this other saying of President Bongo:
"Sooner or later excess destroys itself.
"The excessive humiliation to which so-called separate development exposes our brothers is driving them to revolt, just as it is making it our duty to help them. There should be no doubt on this score, particularly among the Western Powers."
283.	We were particularly anxious to cite these quotations because we find that the countries most frequently accused of violating human rights are the countries of the third world, particularly African countries. We are waiting impatiently for the champions of human rights also to apply the necessary sanctions against the racist power of South Africa, and for colossal sums of money to be devoted to catching and punishing those who exercise this iniquitous power. So far, as far as I know, it has not been possible to get the Security Council to adopt any kind of resolution calling for binding economic sanctions against this other scourge of humanity which has been elevated to a veritable system, namely apartheid.
284.	I also wish to point out that certain major countries have not hesitated to suspend economic assistance to third-world countries accused of violating human rights. Justice, as we can see, is often selective, even in the West.
285.	On the subject of the Middle East, one cannot refrain from drawing a parallel between southern Africa and that part of the world because of the persistent refusal of Israel to grant the Palestinian people their fundamental rights: the right to liberty and to sovereignty over internationally recognized territory, under the leadership of its vanguard organization. I refer to the PLO, whose existence cannot be ignored by Israel, all the less since the PLO leader, Yasser Arafat, has spoken from this very rostrum. 
286.	We reaffirm the right of the Palestinian people to a homeland just like all the other peoples of the region.
287.	We also reaffirm that, while there exists a momentum towards peace in the region, Israel must return the occupied Arab territories and refrain from creating settlements there.
288.	In this context, Jerusalem, the Holy Place of three revealed religions, must become an international city.
289.	This is why Gabon, which looks to dialogue as the pre-eminent instrument for the peaceful settlement of conflicts, has always supported the tireless efforts of President El-Sadat, in this framework, as well as the Israeli-Egyptian peace treaty, because it is liable to bring about a certain momentum for a global settlement of the problem of the Middle East, a settlement which would take account of the recognition of legitimate and inalienable rights of the Palestinian people, in keeping with the relevant United Nations resolutions.
290.	Our agenda, the consideration of which is to take some three months, accordingly embraces other items which are just as important and which it would have been worth while to deal with here.
291.	But for lack of time, I shall confine myself, before concluding my statement, to mentioning the tragedy of a nation rent in two—Cyprus—not without, however, reaffirming the profound conviction of the Gabonese Government that we shall see the thorny problem of the Korean peninsula resolved by means of a peaceful and independent reunification.
292.	With regard to Cyprus, then, here is a country which for six years now has suffered from division because of the presence on its territory of foreign troops. We reaffirm that the solution to this tragedy must inevitably, here as elsewhere, be brought about by means of dialogue, of direct intercommunal talks which must safeguard independence of the territory, its integrity and its non-aligned character.
293.	I have deliberately made hope the keynote of my statement—hope for a better future for mankind, in spite of the vicissitudes to which it is subject, such as the discord we have just mentioned—in the light of the efforts of our Organization to bring about concord, a symbol which my country has chosen for its national anthem. We place this hope in the United Nations, for it remains the appropriate framework for the solution of the numerous problems confronting the world today which will certainly determine the kind of world we shall have tomorrow.
294.	Because this hope alone is capable of permitting us to transcend our ideological differences, it spurs us on to reflexion, to the wisdom which mankind so sorely needs and which should accordingly preside throughout our debates, so that when they come to an end our delegations will leave New York with the legitimate satisfaction of having taken a step forward in the search for progress and peace in the world.
295.	In conclusion, I should like to welcome Saint Lucia to the United Nations. The admission of Saint Lucia is for my delegation a matter of satisfaction because it enables our Organization to take one more step on its long march towards universality. 	